LANDRIEU, J.,
dissenting.
I respectfully dissent.
The initial petition against “Boudreaux and Lamy, Attorneys at Law, both persons above the full age of majority...” is inarticulate and unclear. It does, however, refer to Messrs. Boudreaux and Lamy as individuals. Nowhere in the petition are they identified as a partnership, corporation, or other legal entity, though at one point they are referred to as a law firm. Plaintiff obtained service of process on Mr. Harold J. Lamy, whom plaintiff alleges represented him.
Under these circumstances, prescription was interrupted against Mr. Harold J. Lamy, individually, as well as any person or legal *1180entity that might be found to be solidarity liable with him.